46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cleven Lewis ROBERSON, Plaintiff Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant Appellee.
No. 94-1988.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Dec. 28, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge;  Clarence E. Goetz, Chief Magistrate Judge.  (CA-93-3788-JFM)
Cleven Lewis Roberson, Appellant Pro Se.  Charlotte Jefferson Hardnett, UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Philadelphia, PA;  Jeanette Plante, Assistant United States Attorney, Baltimore, MD;  Glenn Evan Sklar, UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Woodlawn, MD, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying his challenge to the Secretary's decision to pay him supplemental social security benefits through a representative payee.*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Roberson v. Shalala, No. CA-93-3788-JFM (D. Md. July 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C.A. Sec. 636 (West 1993)